Citation Nr: 1633050	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to February 27, 2016, and a disability rating in excess of 70 percent thereafter for a mood disorder due to chronic pain with depressive features.

2.  Entitlement to a disability rating in excess of 30 percent for migraine and migraine variants, status post traumatic brain injury.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in September 2015, it was remanded for further development and adjudicative action.

In November 2015, the Veteran filed a Fully Developed Claim requesting an earlier effective date for service connection for a traumatic brain injury.  The Agency of Original Jurisdiction (AOJ) has not taken any action with respect to this claim.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Veteran's claims were remanded by the Board in September 2015 to afford him VA examinations and to obtain outstanding records.  Although the Board regrets the further delay, an additional remand is required prior to adjudication.

The Veteran was afforded February 2016 VA examinations to assess the severity of his service-connected migraines and psychiatric disorder.  In March 2016, the Veteran's representative submitted a letter along with a copy of an email from the Veteran to the representative.  In the email, the Veteran indicated that his mental health examination lasted less than fifteen minutes and that the examiner questioned on two occasions why the Veteran was at the examination when he was already in receipt of unemployability benefits.  The Veteran's representative questioned the adequacy of the examination and argued the Veteran should be scheduled for a new examination.  Accordingly, on remand the Board finds the Veteran must be afforded a new mental health examination by an examiner other than the one who performed the February 2016 VA mental health examination.

A remand is also required because there are a number of outstanding medical records.

The evidence of record contains VA treatment records from the Southern Nevada Healthcare System (HCS) dated from April 2013 to March 2014 and from the Salt Lake City HCS dated from June 2007 to November 2011 and October 2012 to November 2012.  A September 2013 memorandum associated with the Veteran's file indicates he may have received treatment through the San Diego HCS at some point, yet no records of that treatment are associated with the electronic record.  At his August 2015 hearing before the Board, the Veteran indicated that he continued to receive treatment through VA at one of the Las Vegas clinics every thirty days, and at his March 2016 VA mental health examination, the Veteran stated that for the last two years he had been receiving ongoing psychotherapy from a VA psychologist in the pain program.  Additionally, the Veteran's August 2012 application for a total disability rating based on individual unemployability reflects that he participated in vocational rehabilitation training with VA, and those records are not part of the electronic record.  On remand, all outstanding VA treatment records and VA vocational rehabilitation records must be obtained and associated with the evidence before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

At the Veteran's February 2016 VA mental health examination, he informed the examiner that within the last year he was awarded Social Security Administration (SSA) disability benefits.  On remand, those records must also be obtained and associated with the electronic record.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include:

* VA treatment records from the Southern Nevada HCS dated prior to April 2013 and from March 2014 to the present;

* VA treatment records from the Salt Lake City HCS prior to June 2007, from November 2011 to October 2012, and from November 2012 to the present;

* All pertinent VA treatment records from the San Diego HCS; 

* VA vocational rehabilitation records; and

* Social Security Administration disability records.

2.  Then, afford the Veteran a VA mental health examination, by an examiner other than the one who performed the February 2016 examination, to determine the current degree of severity of his service-connected psychiatric disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of Veteran's psychiatric disorder on his occupational functioning.  A complete rationale for any opinion rendered must be provided.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

